DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/504993, filed on 07/08/2019. Claims 1-22 are still pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim 16 recites “a means for suspending” in lines 6 and 10 and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. From the specification paragraph 0021, last 4 lines, the means for suspending is limited to a wire rope coupling. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant admitted Prior Art Fig. 2 and paragraph 0004 in the instant Application (henceforth referred to as Fig. 2). 
Regarding claims 1-3 and 15, Fig 2. discloses an elevator assembly (i.e. paragraph 0004, lines 1-2) comprising: 
an elevator cabin (i.e. Fig. 2, ref. 110); 
a counterweight (i.e. implied by Fig. 1, ref. 18); 

a wire rope coupling (i.e. Fig. 2, ref. 124) comprising a cable (i.e. See Mark up of Fig. 2) having a first end and a second end, the first end being coupled with the elevator cabin (i.e. Fig. 2, end coupled to ref. 130) and the second end being coupled with the compensating cable (i.e. Fig. 2, end attached to ref. 126) adjacent the proximal end of the compensating cable, wherein: 
the compensating cable has an elastic deformation limit; and 
the wire rope coupling has a tensile strength that is less than the elastic deformation limit of the compensating cable (i.e. paragraph 0004, lines 13-20). 
Further comprising a grip (i.e. Fig. 2, ref. 126) coupled with the compensating cable adjacent the proximal end and wherein the second end of the cable is coupled with the compensating cable via the grip. 
Wherein the grip comprises a mesh grip (i.e. Fig. 2, ref. 126).
Further comprising a switch assembly coupled with the elevator cabin and comprising an alarm body and a pullout switch (i.e. Fig. 2, ref. 132), wherein: 
the pullout switch is selectively removable from the alarm body; and 
the pullout switch is coupled with the compensating cable (i.e. paragraph 0004, lines 20-23).
 Regarding claims 16-18, Fig. 2 discloses an elevator assembly (i.e. paragraph 0004, lines 1-2) comprising: 
an elevator cabin (i.e. Fig. 2, ref. 110); 

a compensating cable (i.e. Fig. 2, ref. 112) comprising a proximal end and a distal end, the proximal end being coupled with the elevator cabin (i.e. Fig. 2, ref. 114) and a distal end being coupled with the counterweight (i.e. implied by Fig. 1, ref. 18);
a means for suspending (i.e. Fig. 2, ref. 124) the compensating cable from the elevator cabin, the means for suspending the compensating cable coupled with the elevator cabin (i.e. Fig. 2, at ref. 130) and further coupled with the compensating cable adjacent the proximal end of the compensating cable (i.e. Fig. 2, at ref. 126), wherein; 
the compensating cable has an elastic deformation limit; and 
the means for suspending the compensating cable has a tensile strength that is less than the elastic deformation limit of the compensating cable (i.e. paragraph 0004, lines 13-20).
Further comprising a grip (i.e. Fig. 2, ref. 126) coupled with the compensating cable adjacent the proximal end and wherein the means for suspending the compensating cable is coupled with the compensating cable via the grip. 
Wherein the grip comprises a mesh grip (i.e. Fig. 2, ref. 126).

    PNG
    media_image1.png
    378
    589
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-14 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted Prior Art Fig. 2 in view of Grainger Eye and Eye Wire Rope Slings catalogue (henceforth referred to as Grainger). 
Regarding claims 4-14 and 19-22, Fig. 2 does not specifically teach the structures of the wire rope cable such as the diameter, tensile strength, or material. However, wire rope cables . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 20 2016 103 553 to SRH Aufzuge teaches a compensation cable and a chain coupling;
US Patent Application Publication No. 2014/0083802 to Aulanko et al teaches a compensation rope and a coupling device;
US Patent Application Publication No. 2019/0337758 to Murata teaches a compensation rope and a coupling device;
US Patent No. 1,952,068 to Hill teaches a compensation rope and a coupling device.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654